DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 is objected to because of the following informalities:  lines 3-4 should be amended to –configured to control a first camshaft adjuster of the two camshaft adjusters and the second B6 bridge configured to control a second camshaft adjuster of the two camshaft adjusters -.  Appropriate correction is required.
	
Claim 11 is objected to because of the following informalities:  line 2 should be amended to –of [[a]] the remaining one of -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18:
The claim recites the limitation "the electrical energy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected due to their dependence on claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2013/0145832 to Fedewa in view of US patent application publication number 2007/0017464 to Pflug et al. (Pflug).
Regarding claim 1:
Fedewa discloses:
A camshaft adjusting system (figure 1), comprising: 
a first electromechanical camshaft adjuster (64 and 65) configured to adjust of an intake camshaft (36), and 
a second electromechanical camshaft adjuster (94 and 95).
Fedewa fails to disclose:
An electric motor configured to: i) adjust an exhaust camshaft, and ii) operate as a generator so as to supply energy to one of the first or second electromechanical camshaft adjusters.
Pflug teaches:
	A camshaft adjuster (figure 3, element 7) for a camshaft (1). The camshaft adjuster further includes a generator (9; ¶0023, “The electric machine illustrated in FIG. 1 can therefore be operated both as a motor and as a generator”). Further, the reference teaches that generators/electric machines can be connected to vehicle batteries/energy stores (¶0004). Pflug also teaches that the generator (9) can function as a motor (end of ¶0023) and that the generator/motor can be used to adjust the torque applied to the camshaft and remove rotational speed non-uniformities in the camshaft (¶0024).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fedewa to include a motor/generator attached to the camshaft within the first and second electromechanical camshaft adjusters that is attached to the energy store/engine battery as taught by Pflug for the purpose of controlling torque fluctuations or angular speed changes in the camshaft and increase the service life of the wrap-around means (gear wheel, chain or toothed belt; ¶0002). This control of fluctuation in the camshafts (intake and exhaust) is an adjustment an exhaust camshaft (by controlling fluctuations in the exhaust camshaft) and operates as a generator (when applying a decelerating torque to the camshaft) and returning the energy to a vehicle battery. In regards to the “supply energy to one of the first or second electromechanical camshaft adjusters” limitation, it is well known in the art that the electrical energy for the first or second electromechanical camshaft adjusters would come from the battery system of the vehicle in Fedewa which is supplied with energy from the motor/generator incorporated from Pflug.
Regarding claim 2:
Fedewa discloses:
The camshaft adjusting system of claim 1, wherein each of the first and second electromechanical camshaft adjusters comprises: 
an actuating transmission (harmonic drive, ¶0032 and ¶0038, 64 and 94). 

Regarding claim 3:
Fedewa discloses:
The camshaft adjusting system claim 2, wherein the actuating transmission is a harmonic gearbox (64 and 94; harmonic drive, ¶0032 and ¶0038).

Regarding claim 6:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Fedewa and Pflug:
The camshaft adjusting system of claim 1, further comprising an energy store (obvious to one of ordinary skill in the art, the internal combustion engine must include an energy store (battery) since electrical energy is supplied to the electromechanical camshaft adjusters 64/65 and 94/95 from source via the ECM 21) configured to receive the supplied energy from the generator (see the generator/motor 9 incorporated from Plug into Fedewa that is further attached to the battery of the vehicle and would be incorporated into Fedewa accordingly) and deliver the supplied energy to one of the first or second electromechanical adjusters (obvious to one of ordinary skill in the art, that energy from the battery of the vehicle would be supplied to the camshaft adjusters 64/65 and 94/95 from source via the ECM 21 via electrical connections between the components).  

Regarding claim 7:
Fedewa discloses:
A method for operating a camshaft adjusting system (figure 1) of an internal combustion engine (¶0002), the method comprising:
providing a camshaft adjusting system (as shown in figure 1) having two camshaft adjusters (64 and 94) 
using the stored energy of an electric store (obvious to one of ordinary skill in the art, the internal combustion engine must include an energy store (battery) since electrical energy is supplied to the electromechanical camshaft adjusters 64/65 and 94/95 from source via the ECM 21) for actuating a remaining one of the two camshaft adjusters (see figure 1 where electrical energy from the battery is supplied to the electromechanical camshaft adjusters 64/65 and 94/95 from source via the ECM 21; ¶0046).
Fedewa fails to disclose:
Each camshaft adjuster having an electric motor configured to adjust a corresponding camshaft of each of the two camshaft adjusters, 
Generating energy by operating the electric motor of one of the two camshaft adjuster as a generator in a first operating phase, and
storing the energy generated during the first operating phase, and 
Pflug teaches:
	A camshaft adjuster (figure 3, element 7) for a camshaft (1). The camshaft adjuster further includes a generator (9; ¶0023, “The electric machine illustrated in FIG. 1 can therefore be operated both as a motor and as a generator”). Further, the reference teaches that generators/electric machines can be connected to vehicle batteries/energy stores (¶0004). Pflug also teaches that the generator (9) can function as a motor (end of ¶0023) and that the generator/motor can be used to adjust the torque applied to the camshaft and remove rotational speed non-uniformities in the camshaft (¶0024).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fedewa to include a motor/generator attached to the camshaft within both the first and second electromechanical camshaft adjusters (intake 64 and exhaust 94 adjusters as disclosed by Fedewa) that is attached to the energy store/engine battery as taught by Pflug for the purpose of controlling torque fluctuations or angular speed changes in the camshaft and increase the service life of the wrap-around means (gear wheel, chain or toothed belt; ¶0002). This would add the step of operating the electric motor of both of the two camshaft adjusters as a generator in a first operating phase (operating phase disclosed by Pflug where the motor/generator would function as a generator when applying a deaccelerating torque to the camshaft as taught by Pflug ¶0023) and then further storing the energy (in the vehicles battery to power the vehicle including the camshaft adjusters in Fedewa as taught by Pflug ¶0004).

Regarding claim 8:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 7 above by Fedewa and Pflug:
The method of claim 7, wherein the stored energy (see the addition of the generator 9 of the adjuster/phaser taught in Pflug incorporated into the intake and exhaust camshaft adjusters in Fedewa that are connected to the energy store/vehicle battery) is used for adjusting an intake camshaft (camshaft 36 attached to camshaft adjuster 64)(see Fedewa which teaches using energy from the energy store to power/adjuster (see the ECM 21 connected to 65) the intake camshaft adjuster 64/65).  

Regarding claim 12:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 7 above by Fedewa and Pflug:
The method of claim 7, wherein the one of the two camshaft adjusters is configured to adjust an exhaust camshaft (68) (see the addition of the motor/generator 9 of the camshaft adjusters/phasers taught in Pflug incorporated into both camshaft adjusters (exhaust 64 and intake 94) in Fedewa that are connected to the energy store/vehicle battery).  

Regarding claim 14:
Fedewa discloses:
A camshaft adjusting system (figure 1) for an internal combustion engine (¶0002), the camshaft adjusting system comprising: 
a first camshaft adjuster (64 and 65) configured to adjust a first camshaft (36), and 
a second camshaft adjuster (94 and 95).
Fedewa fails to disclose:
A second camshaft adjuster having an electric motor configured to: i) adjust a second camshaft, and ii) operate as a generator so as to supply electrical energy to one of the first or second camshaft adjuster.
Pflug teaches:
A camshaft adjuster (figure 3, element 7) for a camshaft (1). The camshaft adjuster further includes a generator (9; ¶0023, “The electric machine illustrated in FIG. 1 can therefore be operated both as a motor and as a generator”). Further, the reference teaches that generators/electric machines can be connected to vehicle batteries/energy stores (¶0004). Pflug also teaches that the generator (9) can function as a motor (end of ¶0023) and that the generator/motor can be used to adjust the torque applied to the camshaft and remove rotational speed non-uniformities in the camshaft (¶0024).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fedewa to include a motor/generator attached to the camshaft within the first and second camshaft adjusters that is attached to the energy store/engine battery as taught by Pflug for the purpose of controlling torque fluctuations or angular speed changes in the camshaft and increase the service life of the wrap-around means (gear wheel, chain or toothed belt; ¶0002). This control of fluctuation in the camshafts (intake and exhaust) is an adjustment an exhaust camshaft (by controlling fluctuations in the exhaust camshaft) and operates as a generator (when applying a decelerating torque to the camshaft) and returning the energy to a vehicle battery. In regards to the “supply electrical energy to one of the first or second camshaft adjuster” limitation, it is well known in the art that the electrical energy for the first or second electromechanical camshaft adjusters would come from the battery system of the vehicle in Fedewa which is supplied with energy from the motor/generator incorporated from Pflug.

Regarding claim 15:
Fedewa discloses:
The camshaft adjusting system of claim 14, wherein the first camshaft adjuster includes a first actuating transmission (64, harmonic drive, ¶0032) and the second camshaft adjuster includes a second actuating transmission (94, harmonic drive, ¶0038).  


Claims 4, 5, 11, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedewa and Pflug as applied to claims 1, 2, 9, 12, 15 above as evidenced by US patent application publication number 2005/0061278 to Schafer et al. (Schafer).
Regarding claim 4:
Fedewa and Pflug fail to explicitly disclose:
The camshaft adjusting system of claim 2, wherein the actuating transmission of the first electromechanical camshaft adjuster is configured as a positive gearbox.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuating transmission of the first electromechanical camshaft adjuster of the Fedewa and Pflug can be actuated in the positive or the negative direction as evidenced by US patent application publication number 2005/0061278 to Schafer which shows that transmissions/gearboxes can operate in the positive or negative direction (¶0010) depending on the timing belt arrangement on the internal combustion engine.
Regarding claim 5:
Fedewa and Pflug fail to disclose:
The camshaft adjusting system of claim 4, wherein the actuating transmission of the second electromechanical camshaft adjuster is configured as a negative gearbox.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuating transmission of the second electromechanical camshaft adjuster of the Fedewa and Pflug can be actuated in the positive or the negative direction as evidenced by US patent application publication number 2005/0061278 to Schafer which shows that transmissions/gearboxes can operate in the positive or negative direction (¶0010) depending on the timing belt arrangement on the internal combustion engine.
Regarding claim 11:
Fedewa and Pflug fail to disclose:
The method of claim 9, wherein a first actuating transmission of the remaining one of the two camshaft adjusters is configured as a positive gearbox, and a second actuating transmission of a the one of the two camshaft adjusters is configured as a negative gearbox.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuating transmission of the first electromechanical camshaft adjuster can be actuated in the positive direction and the actuating transmission of the second electromechanical camshaft adjuster can be actuated in the negative direction of the Fedewa and Pflug can be actuated in the positive or the negative direction as evidenced by US patent application publication number 2005/0061278 to Schafer which shows that transmissions/gearboxes can operate in the positive or negative direction (¶0010) depending on the timing belt arrangement on the internal combustion engine.
Regarding claim 13:
Fedewa and Pflug fail to disclose:
The method of claim 12, wherein an actuating transmission of the one of the two camshaft adjusters is configured as a negative gearbox.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuating transmission of the exhaust camshaft adjuster can be actuated in the negative direction of the Fedewa and Pflug can be actuated in the positive or the negative direction as evidenced by US patent application publication number 2005/0061278 to Schafer which shows that transmissions/gearboxes can operate in the positive or negative direction (¶0010) depending on the timing belt arrangement on the internal combustion engine.
Regarding claim 16:
Fedewa and Pflug fail to disclose:
The camshaft adjusting system of claim 15, wherein the first actuating transmission is configured as a positive gearbox, and the second actuating transmission is configured as a negative gearbox.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the actuating transmission of the first harmonic gearbox can be actuated in the positive direction and the second harmonic gearbox can be actuated in the negative direction of the Fedewa and Pflug can be actuated in the positive or the negative direction as evidenced by US patent application publication number 2005/0061278 to Schafer which shows that transmissions/gearboxes can operate in the positive or negative direction (¶0010) depending on the timing belt arrangement on the internal combustion engine.
Regarding claim 17:
Fedewa discloses:
The camshaft adjusting system of claim 16, further comprising a controller (ECM, 21) electrically connected to (see figure 1) both the first camshaft adjuster (64/65) and the second camshaft adjuster (94/95), the controller including an energy store (obvious, the internal combustion engine must include an energy store (battery) since electrical energy is supplied to the electromechanical camshaft adjusters 64 and 94 from source via the ECM 21) and a power electronics unit (ECM, 21).  

Regarding claim 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 14 above by Fedewa and Pflug:
The camshaft adjusting system of claim 17, wherein the energy store (obvious as indicated in the claim 14 rejection above) is configured to receive the electrical energy from the second camshaft adjuster (see the generator incorporated from Pflug into the second camshaft adjuster of Fedewa that delivers electrical energy to the energy store) and deliver at least a portion of the electrical energy to at least one of the first camshaft adjuster or the second camshaft adjuster (Fedewa teaches using electrical from the energy store to actuate the first and second camshaft adjuster).  

Regarding claim 19:
Fedewa discloses:
The camshaft adjusting system of claim 18, wherein the first camshaft adjuster (64/65) includes a first electric motor (65), and the second camshaft adjuster (94/95) includes a second electric motor (95), and the first and second electric motors are electrically connected (see figure 1 which shows the ECM connected to 64/65 and 94/95) to the controller (ECM 21).  

Regarding claim 20:
Fedewa discloses:
The camshaft adjusting system of claim 19, wherein the first camshaft adjuster (64/65) is mechanically (under the broadest reasonable interpretation, the camshaft adjusters 64/65 and 94/95 are mechanically/structurally coupled via engine 10 or cylinder head shown figure 2) coupled to the second camshaft adjuster (94/95). 

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of the claims:
The applicant has amended the independent claims 1, 7 and 14 to overcome the prior art however the office is not persuaded. The applicant has amended the language in an attempt to identify the electric motor for actuating the transmission of the camshaft adjuster as the electric motor/generator however the language of the claim still allows for the combination of Fedewa and Pflug as indicated above. For this reason, the above rejection is maintained.

Regarding the claim objections:
The applicants amendments to the claims have overcome the previous claim objections and for this reason they are withdrawn. However, the applicants amendments to the claims have created new objections and for this reason new objections are made.

Regarding the 35 USC 112(b) claim rejections:
The applicants amendments to the claims have overcome the previous rejections and for this reason they are withdrawn. However, a new set of rejections have been made based on the applicants amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                              
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746